internal_revenue_service national_office technical_advice_memorandum number release date index uil no case mis no tam-118628-98 jan cc dom p si b1 taxpayer’s name taxpayer’s address taxpayer’s identification no years involved date of conference legend d taxpayer a b c d issue s whether for income_tax purposes the taxpayer is estopped from reporting the basis of stock in a closely-held corporation inherited from a decedent different from the fair_market_value used in calculating the tax on the decedent’s estate conclusion in this case the taxpayer is not estopped from claiming a basis in the stock different from the fair_market_value of the stock used on the decedent’s estate_tax_return thus under revrul_54_97 1954_1_cb_113 the taxpayer may rebut the presumptive value of the stock by clear_and_convincing evidence tam-118628-98 facts d died in at her death she owned stock in two closely held corporations the original estate_tax_return filed on behalf of d’s estate valued these interests at a on audit the service proposed a value of b for the stock the estate argued for a lower valuation and in the service agreed to an estate_tax_valuation of c for the stock taxpayer inherited a one-sixth interest in the stock from d in the two closely held corporations redeemed all of the stock owned by taxpayer on his original return taxpayer reported a basis of d in the redeemed stock which caused him to have a taxable gain in he amended his return to reflect a basis in the stock equal to the redemption price leaving him with no taxable gain taxpayer calculated this revised basis by discounting for a lack of marketability the service’s original proposed stock value of b while the basis of d was lower than taxpayer’s proportionate share of c the agreed upon value of the stock in the two corporations the basis reported on the amended_return was greater than both taxpayer’s proportionate share of the fair_market_value of the stock originally proposed by d’s estate a and the agreed upon value c taxpayer was one of seven beneficiaries of d’s estate and is currently represented by the attorney for d’s estate taxpayer however was not a personal representative of the estate and was not involved in preparing the estate_tax_return or in resolving the subsequent audit moreover we have been provided with no evidence that taxpayer was consulted or provided assistance in settling d’s estate other than his informal conversations with one or more of the other beneficiaries or personal_representatives law and analysis sec_1014 states that the basis_of_property in the hands of a person who acquired the property from a decedent if not sold exchanged or otherwise_disposed_of before the decedent’s death by such person is the fair_market_value of the property at the date of the decedent’s death sec_1_1014-3 of the income_tax regulations provides that the value of property as of the date of the decedent’s death as appraised for the purpose of the federal estate_tax shall be deemed to be its fair_market_value in revrul_54_97 1954_1_cb_113 the service held that for the purpose of determining the basis under sec_113 the predecessor of sec_1014 of property transmitted at death for determining gain_or_loss on the sale thereof or the deduction for depreciation the value of the property as determined for the purpose of the federal estate_tax shall be deemed to be its fair_market_value at the time of acquisition except tam-118628-98 where the taxpayer is estopped by his previous actions or statements such value is not conclusive but is a presumptive value which may be rebutted by clear_and_convincing evidence as ordinarily applied the duty_of_consistency or quasi-estoppel holds the taxpayer to a representation made for tax purposes if the service acquiesced in or relied on it and the statute_of_limitations bars an adjustment for the earlier year stea291_us_54 the duty applies when the taxpayer has made a representation or reported an item for tax purposes in one year the commissioner has acquiesced in or relied on that act for that year and the taxpayer desires to change the representation previously made in a later year after the statute_of_limitations on assessments bars adjustments for the initial year 495_f2d_211 8th cir mcmillan v u s ustc sd w va courts have found a duty_of_consistency in federal tax cases when the executor and the beneficiary are in privity see eg 109_tc_290 wife’s estate estopped from asserting that trust did not qualify for qtip treatment in general the courts have equated privity with either fiduciary duties owed by the beneficiary to the estate or a sufficiently close relationship between the party making the prior representation and the party to be estopped in holding that the beneficiaries could not repudiate estate_tax values 100_f3d_778 10th cir taxpayer was the executor of the decedent’s estate 105_tc_324 estoppel applied because the taxpayer’s spouse was executor and the spouses had filed joint tax returns for the years at issue 495_f2d_211 8th cir taxpayer was co-executor of the decedent’s estate griffith v u s ustc n d tex taxpayer served as executrix of her deceased husband’s estate mcmillan v u s ustc sd w va taxpayers were co-executors of the estate 537_f2d_457 ct_cl cert_denied 430_us_931 testamentary_trust whose trustees were executors of the estate thus courts have not estopped beneficiaries from arguing a different value than that reported on the estate_tax_return where such a 1for purposes of the preclusive effects of judgments in civil actions however the restatement second of judgements sec_41 states that a person who is not a party to an action but who is represented by a party is bound by and entitled to the benefits of a judgment as though he were a party a person is represented by a party who is the trustee executor or similar fiduciary manager of an estate of which the person is a beneficiary restatement second of judgements sec_41 cited with approval by richards v jefferson county 117_us_793 123_f3d_877 6th cir see also 285_fsupp_41 e d wis estate beneficiary held to be in privity with the estate administrator such that the doctrine_of res_judicata barred the beneficiary’s suit tam-118628-98 close relationship did not exist ford v u s 270_f2d_17 ct_cl decedent’s minor beneficiaries residing outside of the united_states were not estopped from arguing a different value because they were not fiduciaries of the decedent’s estate and had no knowledge of the decedent’s estate_tax_return 713_f2d_662 11th cir estoppel not extended to an estate beneficiary for merely indicating approval over executor’s handling of the estate over which the executor had total control and the beneficiary none the case of shook v u s is very similar to the situation here in shook the decedent’s will included a provision providing for shares of stock in a closely_held_corporation to be given to mrs shook upon decedent’s death immediately before the decedent’s death however the corporation purchased the decedent’s shares pursuant to a previously granted option leaving the decedent’s estate without the stock left to mrs shook the executor’s of decedent’s estate were a bank and two officers of the corporation mrs shook sued those executors the corporation and various other persons and in lieu of the shares of stock received the corporation’s debenture on her income_tax return for that year mrs shook did not report any of the debenture’s principal_amount as taxable_income the irs however disagreed with mrs shook the irs claimed that only the portion of the debenture’s principal_amount equal to the value of shares of corporate stock as reported on the decedent’s estate_tax_return was non-taxable with the remainder of the principal_amount being taxable_income the shook court held that mrs shook was not estopped from arguing that the value of the shares of stock was greater than the value reported on the decedent’s estate_tax_return the court found nothing in the record to suggest that anyone other than the decedent’s executors and their attorney had or exercised any authority in handling the resolution of the estate’s tax_liability in addition mrs shook never had any contact with the irs in connection with settling the decedent’s estate nor did the irs rely on any representation made by her finally the court found that the executor’s attorney’s discussion of the estate’s tax settlement with mrs shook and the obtaining of an expression of her approval was a prudent measure based on the parties’ animosity and not a legal necessity thus the court was unwilling to extend the estoppel doctrine to an estate beneficiary for merely indicating approval of the executor’s handling over which they have total control and the beneficiary none although sec_1_1014-3 provides that the appraised value of property for federal estate_tax purposes is deemed to be the fair_market_value of such property for purposes of sec_1014 where the taxpayer is not estopped by his previous actions or statements this rule merely establishes a rebuttable_presumption and may not be conclusive in the face of clear_and_convincing evidence to the contrary revrul_54_97 here we have been presented with no evidence that taxpayer was a fiduciary of d’s estate and no other facts sufficient to hold that taxpayer is estopped by his previous actions or tam-118628-98 statements from reporting a basis under sec_1014 different than the value reported on d’s estate_tax_return caveat s this technical_advice_memorandum speaks only to the sufficiency of the evidence presented in relation to the question of whether this taxpayer is estopped from claiming a basis under sec_1014 different from his proportionate share of the fair_market_value reported on d’s estate_tax_return specifically this technical_advice_memorandum does not speak to the question of whether taxpayer has met his burden of rebutting by clear_and_convincing evidence the presumptive value of the stock as reflected on d’s estate’s tax_return or the application of revrul_54_97 to a beneficiary of d’s estate other than this taxpayer a copy of this technical_advice_memorandum is to be given to the taxpayer sec_6110 of the code provides that it may not be used or cited as precedent
